


Exhibit 10.3
AMENDMENT NO. 1 TO
CREDIT AGREEMENT


This Amendment No. 1 to Credit Agreement (this “Amendment”), dated as of June
30, 2014, is made by SALESFORCE.COM, INC., a Delaware corporation (“Borrower”),
the Guarantors party hereto, the financial institutions listed on the signature
pages hereof as Lenders, and BANK OF AMERICA, N.A., as Administrative Agent
(“Administrative Agent”).
RECITALS
Reference is hereby made to the Credit Agreement dated as of July 11, 2013 (as
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”) among the Borrower, the Guarantors, the Lenders from time to time
party thereto and the Administrative Agent.
The parties hereto agree to amend the Credit Agreement as set forth herein on
the terms and conditions set forth herein.
AGREEMENT
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
1.    Definitions. Unless otherwise expressly defined herein, all capitalized
terms used herein and defined in the Credit Agreement shall be used herein as so
defined. Unless otherwise expressly stated herein, all Section references herein
shall refer to Sections of the Credit Agreement.
2.    Amendments to Credit Agreement.
(a) The definition of “Permitted Acquisition” contained in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
“Permitted Acquisition” means an Investment consisting of an Acquisition by the
Borrower or any Subsidiary, provided that (a) no Default shall have occurred and
be continuing or would result from such Acquisition, (b) the property acquired
(or the property of the Person acquired) in such Acquisition is used or useful
in the same or a similar line of business as the Borrower and its Subsidiaries
were engaged in on the Closing Date (or any reasonable extensions or expansions
thereof), (c) in the case of an Acquisition of the Equity Interests of another
Person, the board of directors (or other comparable governing body) of such
other Person shall have duly approved such Acquisition and (d) upon giving
effect to such Acquisition (and any related incurrence of Indebtedness) on a Pro
Forma Basis, the Loan Parties shall be in compliance with the financial
covenants set forth in Section 8.11 as of the most recent fiscal quarter end for
which the Borrower was required to deliver financial statements pursuant to
Section 7.01(a) or (b), and if (x) the Consolidated Leverage Ratio (calculated
on a Pro Forma Basis (giving effect to such Acquisition and any related
incurrence of Indebtedness) as of the most recent fiscal quarter end for which
the Borrower was required to deliver financial statements pursuant to Section
7.01(a) or (b)) is greater than 2.50 to 1.00 and (y) the aggregate cash
consideration (excluding the estimated value of any contingent earn-out
obligations) paid for such Acquisition exceeds $200,000,000 (determined at the
time such Acquisition is consummated), at least one Business Day prior to the
consummation of such Acquisition, the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating such
compliance.




--------------------------------------------------------------------------------




(b)     Clause (o) of Section 8.02 of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(o)    Investments of a nature not contemplated in the foregoing clauses in an
amount not to exceed, in the aggregate in any fiscal year of the Borrower, 5.0%
of Consolidated Total Assets (determined based on the financial statements most
recently delivered pursuant to Section 7.01 prior to each Investment made
pursuant to this clause (o)).
3.    Conditions Precedent. This Amendment shall become effective as of the date
first above written (the “Amendment No. 1 Effective Date”) if on or before July
3, 2014, (a) the Administrative Agent shall have received counterparts of this
Amendment executed by (i) a Responsible Officer of the Borrower and each
Guarantor and (ii) each of the Required Lenders; and (b) all fees and expenses
due and payable under the Credit Agreement shall have been paid to the extent an
invoice therefore has been provided to the Borrower at least one Business Day
prior to the Amendment No. 1 Effective Date.
4.     Representations and Warranties. Each Loan Party hereby represents and
warrants to the Administrative Agent and the Lenders that, as of the Amendment
No. 1 Effective Date and after giving effect to this Amendment, (a) no Default
or Event of Default has occurred and is continuing and (b) the Credit Agreement
(as amended by this Amendment) and all other Loan Documents are hereby ratified
and reaffirmed and remain legal, valid, binding and enforceable obligations of
the Borrower and the Guarantors party thereto in accordance with the terms
thereof except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles (regardless of whether enforcement is sought in
equity or at law).
5.     Reference to Agreement. Each of the Loan Documents, including the Credit
Agreement, and any and all other agreements, documents or instruments now or
hereafter executed and/or delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement as amended hereby, are hereby amended so that
any reference in such Loan Documents to the Credit Agreement, whether direct or
indirect, shall mean a reference to the Credit Agreement as amended hereby and
as otherwise amended, restated, modified or supplemented from time to time. This
Amendment shall constitute a Loan Document.
6.     Costs and Expenses. The Company shall pay on demand all reasonable costs
and expenses of the Administrative Agent and the Lenders (including the
reasonable fees, costs and expenses of counsel to the Agent and the Lenders)
incurred in connection with the preparation, execution and delivery of this
Amendment.
7.     Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York. This Amendment shall be further
subject to the terms and conditions of Sections 11.14, 11.15 and 11.16 of the
Credit Agreement, the terms of which are incorporated herein by this reference,
mutatis mutandis.
8.     Execution. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile or by any other electronic means
(such as by email in .pdf format) shall be effective as delivery of a manually
executed counterpart of this Amendment.
[The remainder of this page is intentionally left blank.]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
BORROWER:


SALESFORCE.COM, INC.


By:     /s/ Graham Smith                
Name:    Graham Smith
Title:     Chief Financial Officer    
    


GUARANTOR:


EXACTTARGET, INC.                    


By:    /s/ Amy Weaver                    
Name:    Amy Weaver
Title:    President    




ADMINSTRATIVE AGENT:


BANK OF AMERICA, N.A.,
as Administrative Agent


By:    /s/ Mollie S. Canup                
Name: Mollie S. Canup
Title:    Vice President




LENDERS:


BANK OF AMERICA, N.A.,
as a Lender


By:    /s/ Prayes Majmudar                
Name: Prayes Majmudar
Title: Director




WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender


By:    /s/ Tahereh (Tina) Sadeghi            
Name: Tahereh (Tina) Sadeghi
Title: Vice President/Relationship Manager




